Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated December 18, 1984, which, after a hearing, revoked the petitioner’s Suffolk County pistol license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find that the respondent’s determination was supported by substantial evidence and was neither arbitrary nor capricious (see, Matter of Jenkins v Martin, 99 AD2d 811). Mengano, J. P., Brown, Rubin and Spatt, JJ., concur.